Pine J. P., and Boehm, J.
(dissenting). We respectfully dissent. In our view, defendant’s confession was not sufficiently corroborated under CPL 60.50, which provides that “[a] person may not be convicted of any offense solely upon evidence of a confession or admission made by him without additional proof that the offense charged has been committed.” We recognize that the People are not required under CPL 60.50 to present independent evidence of every element of the crime charged (see, People v Chico, 90 NY2d 585, 589-590; People v Murray, 40 NY2d 327, 334, rearg denied 40 NY2d 1080, cert denied 430 US 948). “[Sjufficient corroboration exists when the confession is ‘supported’ by independent evidence of the corpus delicti” (People v Booden, 69 NY2d 185, 187; see, People v Murray, supra, at 331). The People are required, however, to produce “some proof, of whatever weight, that a crime was committed by someone” (People v Daniels, 37 NY2d 624, 629; see, People v Chico, supra, at 589-590). Here, the crime charged is forgery, and the corpus delicti of forgery is proof that the instrument was forged (see, People v Fulmore, 91 AD2d 1184).
The indictment alleges that defendant forged a credit card retail sales receipt on two occasions. The holder of the credit card is a corporation. Defendant confessed that she signed the name of the vice-president of the corporation to the receipts without that person’s permission. Absent defendant’s confession, there is no proof that the signature on the two credit card receipts was unauthorized. The only independent evidence regarding the signatures was the testimony of the vice-president of the corporation that the signatures were not his. That testimony does not of itself establish that the signatures *904were not authorized by the corporation or its agents. Further, the vice-president, who is defendant’s brother, did not testify that he did not authorize defendant to use the credit card or sign his name. Thus, there is insufficient proof that the crimes charged were, in fact, committed (see, Penal Law § 170.00 [4], [5]; People v Whitney, 105 AD2d 1111, 1112; cf., People v Fulmore, supra). We would reverse the judgment of conviction and dismiss the indictment. (Appeal from Judgment of Supreme Court, Monroe County, Cornelius, J. — Forgery, 2nd Degree.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Boehm, JJ.